Citation Nr: 0823434	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
burns to the head, face, arms, legs, and chest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's 
request to reopen his claim.


FINDINGS OF FACT

1.  An October 1991 rating decision denied a claim for 
entitlement to service connection for residuals of burns to 
the head, face, arms, legs, and chest.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the October 1991 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals of burns to the head, face, arms, 
legs, and chest, and does not raise a reasonable possibility 
of substantiating that claim.


CONCLUSION OF LAW

The October 1991 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for burns to the head, 
face, arms, legs, and chest.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 
3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the appellant in November 2003, 
December 2003, and December 2004 correspondence of the 
information and evidence needed to substantiate and complete 
a claim.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran was provided appropriate 
information and evidence necessary to reopen the claim of 
entitlement to service connection for residuals of burns to 
the head, face, arms, legs, and chest.  The veteran was 
adequately informed of the specific basis for the prior 
denial of his claim in the March 2004 rating decision.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The claim was then 
readjudicated in a May 2005 statement of the case.

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes below 
that the evidence needed to reopen the veteran's claim has 
not been provided, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Paragraph (c)(4) applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented and secured.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  The Board finds that new and material 
evidence has not been presented or secured in this claim.  
Thus, the obligation to provide a VA examination has not been 
triggered.

While the appellant may not have received full notice prior 
to the initial decisions, after notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  In a December 2004 letter, 
VA explained that the veteran had not yet shown a current 
disability, and he needed to obtain private medical records 
to support his claim by either authorizing VA to do so or 
obtaining them himself.  The request went unanswered by the 
veteran.  The claimant was provided an opportunity to present 
pertinent evidence.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication or prejudices the veteran.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened and 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  "New" evidence means more than evidence 
that has not previously been included in the claims folder.  
38 C.F.R. § 3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim).  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

After having carefully reviewed the evidence of record, the 
Board finds there is no new and material evidence to 
constitute reopening the veteran's claim.  

An October 1991 rating decision denied entitlement to service 
connection for residuals of burns to the head, face, arms, 
legs, and chest because the veteran did not meet the first 
element required of entitlement to service connection-a 
current disability.  Specifically, his skin looked 
"perfectly normal" and there were "no residual burn scars 
present" at the time of his June 1991 VA examination.  This 
rating decision became final when a notice of disagreement 
initiating the appeal was not filed within one year after the 
date of notice of the rating decision.

The veteran filed a request to reopen his claim in September 
2003.  In order for his claim to be reopened, the veteran had 
to submit new and material evidence of a current disability.  
The veteran submitted statements and a hospitalization record 
as evidence that he was burned in service, however, this only 
supported an element that had already been met by prior 
evidence-in-service incurrence of an injury-and was not new 
and material.  See September 2003 request to re-open claim; 
October 2004 notice of disagreement.

In his October 2004 notice of disagreement, the veteran 
explained that he had current problems with his skin, 
including tenderness and sensitivity to cold.  He stated that 
he was being treated by a doctor for these problems.  A 
letter informing the veteran that he was required to obtain 
those private medical records or specifically authorize VA to 
do so was sent to the veteran in December 2004.  The veteran 
did not respond to that letter or send any medical records to 
the RO.  

Evidence of a current disability must be proven by competent 
medical evidence.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Without any competent evidence of a current 
disability, the Board concludes that the claim for 
entitlement to service connection for residuals of burns must 
remain denied because no new and material evidence has been 
submitted.  Id. (in the absence of proof of present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  

While the statements of the veteran expressing his beliefs 
that he has a current disability are acknowledged, to the 
extent that he is attempting to present argument regarding 
the etiology of a current disorder, he is not competent to 
offer such an opinion since it has not been shown that he has 
the necessary medical skills and training to offer opinions 
on such medical questions.  Moray v. Brown, 5 Vet. App. 211, 
214 (1995) (holding that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection).

In conclusion, there is simply no competent evidence that the 
veteran currently suffers from any service related burn 
residuals.  Thus, the Board finds that the evidence added to 
the record since the October 1991 rating decision is neither 
new nor material.  38 C.F.R. § 3.156(a).





ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for residuals of burns to 
the head, face, arms, legs, and chest.  The petition to 
reopen is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


